DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 12/28/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 

Applicant argues on page 11 of the remarks:  Regarding the independent claims, they are not directed toward an abstract idea because any recited abstract ideas are integrated into a practical application based on “transmitting, by the controller bridge, the updated runtime state data to at least one of the one or more logical sharding CCPs and the gateway to manage or control logical switches or virtual switches”.  

Examiner’s response:  The Examiner respectfully disagrees.  The “to manage or control logical switches or virtual switches” is either an intended use or capable of being performed in the human mind.
First, transmitting data to manage logical switches is not limited to performing any management task on logical switches, under the broadest reasonable interpretation.  The broadest reasonable interpretation includes transmitting the updated runtime state data without out actually performing a management task on logical switches.  Therefore, the broadest reasonable interpretation of the claim does not integrate the abstract idea into a practical application.
Second, even if the claim is limited to “managing or controlling logical or virtual switches”, this step may be performed in the human mind.  A person could read the transmitted runtime state data and mentally determine a management action to take on a logical switch or virtual switch.  Therefore, even if the claim is limited to performing a management or control action, the management or control action, under the broadest reasonable interpretation, could be performed in the human mind.
Accordingly, the independent claims do not recite additional limitations that integrate the abstract idea into a practical application.  Therefore, the rejections under 35 USC 101 are not withdrawn.

Applicant argues on pages 11-12 of the remarks:  Regarding the independent claims, they are not directed toward an abstract idea because the controller bridge is not a generic computer component.

Examiner’s response:  The Examiner respectfully disagrees.  The portion of the claim identified as being directed to an abstract idea is the “determining, by the controller bridge, updated runtime state data based on the aggregated runtime state data, the one or more first runtime state data, and the one or more second runtime state data”.  The “determining … updated runtime state data” is not precluded from being performed in the human mind based on the recitation of the step being performed “by the controller bridge”.  Whether the controller bridge is a generic processor or specialized hardware for performing the determining does not detract from the broadest reasonable interpretation that the determining could be performed in the human mind.  Language that precludes the determining from being performed in the human mind requires the particular method of determining to be performed using computing components (e.g., determining updated runtime state data using a controller bridge that tracks aggregation of runtime state data in a first memory location over a predetermined period of time).  
Therefore, the Examiner maintains the claim is directed to an abstract idea without integrating the abstract idea into a practical application or reciting significantly more than an abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 2A Prong 1 (MPEP 2106.04 II. A. 1): Independent claims 1, 8, and 15 recite(s) determining based on the aggregated runtime state data, the one or more first runtime state data, and the one or more second runtime state data.  This limitation recites an abstract idea because the determining updated runtime state data, under its broadest reasonable interpretation, covers performances of the limitation in the mind but for the recitation of generic  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 (MPEP 2106.04 II. A. 2): This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites “transmitting, by the controller bridge, the updated runtime state data to at least one of the one or more logical sharding CCPs and the gateway to manage or control logical switches or virtual switches”.  This additional element does not integrate the abstract See MPEP 2106.04(d) and 2106.05(g)).  The claim is directed to an abstract idea.
Step 2B (MPEP 2106.05):  The claims additionally recite “receiving, by a controller bridge, one or more first runtime state data from one or more logical sharding central control planes ("CCPs") controlling one or more logical sharding hosts; receiving, by the controller bridge, one or more second runtime state data from a gateway that is controlled by a CCP that also controls one or more physical sharding hosts, wherein the one or more second runtime state data received from the gateway comprises a mapping between virtual network identifiers ("VNIs") and a gateway remote tunnel endpoint ("RTEP"); aggregating, by the controller bridge, to aggregated runtime state data, the one or more first runtime state data received from the one or more logical sharding CCPs and the one or more second runtime state data received from the gateway.” 
These additional elements do not amount to significantly more than the judicial exception because they amount to mere extra solution activity of data gathering (See MPEP 2106.05(g)).  For example, obtaining information about transactions using the internet to verify credit card transactions was found to be mere data gathering which amounted to insignificant extra-solution activity (CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  Further, consulting and updating an activity log was found to be insignificant extra-solution activity (Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754).
CyberSource and Ultramercial. 
Accordingly, since the independent claims recite an abstract idea (Step 2A Prong 1), do not integrate the recited abstract idea into a practical application (Step 2A Prong 2), and do not recite additional elements that amount to significantly more than an abstract idea (Step 2B), the claims are directed toward a judicial exception (non-statutory subject matter).  Therefore, the independent claims are rejected under 35 USC 101. 
Regarding claims 2, 9, and 16, they are directed toward using the RTEP to perform packet encapsulation and receive packets from physical sharding hosts; however, these limitation do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.
Regarding claim 3, 10, and 17, they are directed toward a gateway reporting one or more mappings between virtual network identifiers and TREPs and not reporting mappings between VNIs and VTEPs; however, these limitations do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.
Regarding claims 4, 11, and 18, they are directed toward a gateway maintaining one or more mappings that include VTEPs implemented in physical sharding hosts and controlled by a CCP that controls the gateway; however, these limitations do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.

Regarding claims 7 and 14, they are directed toward receiving second update state information and storing the second state information in a mapping; however, this limitation do not apply the determined updated runtime state data into a practical application.  Accordingly, they are rejected as being directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed determining updated runtime state data based on aggregated runtime state data, first runtime state data from logical sharding central control planes controlling logical sharding hosts, and second runtime state data from one or more 
Vig (US 10,423,493) discloses scalable log-based continuous data protection for distributed databases comprising control plane components and a plurality of database shards (title, Figure 1, and col. 6:1-19).  Metadata is used to describe partition related mappings and are maintained by the control plane (col. 10:11-33).  Partition level results can be aggregated into a table level result if needed (col. 14:20-37).
Chacko (US 2020/0201827) discloses a single virtual data hub related to Universal File Virtualization (abstract).  A dissagregated control plane is implemented to realize a decentralized data plane with centralized control (Id.).  A UFS moduel can run in a virtual machine or in a physical system (¶ 97).  The plurality of UFS modules are configured to aggregate data sets copied from the plurality of UFS modules from a plurality of data locations (claim 24).
Song (US 2020/0167369) discloses a system configured to replicate endpoint routing information comprising calculating a shard interval of a key space based on capacities of spine nodes in a network fabric (abstract).
Wang (US 2020/0092219) discloses enhanced network traffic management involving receiving a plurality of network packets and identifying whether each packet comprises a control packet for fault detection (abstract).  Control packets may be exchanged through gateway nodes such as virtual tunnel endpoints and remote routers (¶ 3).  
However, none of the discovered references anticipate or obviate the claimed determining updated runtime state data based on aggregated runtime state data, first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lambeth et al. (US 2017/0264483).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199